MEMORANDUM **
Appellants Jamie Alan Rhines (“Rhines”) and Christopher Ross Mullin (“Mullin”) contend that their sentence calculations should have been determined according to the weight of the drug in the MDMA tablets1 without consideration of any filler or binder materials in the tablets.
Application note 11 provides for sentencing based on the “total weight” of the tablets, and not only the weight of the controlled substance. United States Sentencing Guidelines (“USSG”) § 2D1.1, cmt. n. 11 (1998). According to note 11, “[i]f the number of doses, pills, or capsules but not the weight of the controlled substance is known, multiply the number of doses, pills, or capsules by the typical weight per dose ...” Id. The district court could use the table only if the number of MDMA tablets was known and the “weight of the controlled substance” was not known. Id.
The weight of the carrier medium must be included when applying the sentencing guidelines, regardless of the form of the medium chosen. See United States v. Crowell, 9 F.3d 1452, 1454 (9th Cir.1993). Rhines’ and Mullin’s expert testified that pure MDMA can “[d]efinitely not” be separated from the tablet. Rather, a solvent is required to separate pure MDMA from the binder and filler. Accordingly, the weight of the entire tablet was properly included for purposes of sentencing calculations. Id.
The district court did not err when it included the binding and filler in determining the weight of the MDMA tablets. Accordingly, Rhines’ and Mullin’s sentences are affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. MDMA (methylenedioxymethamphetamine) is also known as "Ecstasy.”